DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to inventprovisions. 

Status of the Application
2.	Claims 1 and 3-20 are pending in this application (16/111,575) as Applicant has filed a Request for Reconsideration under 37 CFR 1.111, on 12/31/2020 following the Non-Final Rejection office action dated 09/18/2020.
.    
	Claims 1, 11, and 19 have been amended.
	(Please see page 9 of Applicant Arguments/Remarks, filed on 12/31/2020)
	Applicant's submissions have been entered.

Terminal Disclaimer / Double Patenting  
3.	This application (16/111,575), filed on 08/24/2018, is subject to a Terminal Disclaimer with respect to the Patent, US 10,089,323, issued on 10/02/2018. Please see the Terminal Disclaimer filed by Applicant on 01/02/2020 that has been approved by the office on 01/10/2020.   












Examiner’s Amendment
4.  	Following is a complete list of claims as amended by an Examiner’s Amendment that has been approved by Applicant.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Applicant’s representative Michael M. Hall (Reg. No: 43653, Phone: 503-595-7300) via an email to Examiner on 04/08/2021, following an Examiner-initiated telephone interview held on 04/06/2021.  

Amendments to the Claims:
	
1.	(Currently amended) A machine-implemented method, comprising:
in a synchronization process, sending a local file to a server for synchronization with a matching file;
receiving a matching file metadata set describing a matching characteristic of the matching file after synchronization of the local file and the matching file by the server, the matching file metadata set comprising metadata for the matching file and a timestamp identifying a last modification time for the matching file;
generating a local file metadata set comprising metadata for the local file;
executing a synchronization verification after synchronization of the local file and the matching file by the server by comparing the metadata for the matching file to the metadata for the local file to determine one or more of a performance and/or a correctness of the synchronization of the local file with the matching file at the server;
creating a telemetry report describing the synchronization after comparing the metadata for the matching file to the metadata for the local file in the synchronization verification, the telemetry report including information regarding the one or more of the performance and/or the correctness of the synchronization as determined by the synchronization verification; 

receiving a review report based upon the telemetry report describing the synchronization from the telemetry server, the review report comprising an error patch for correcting a synchronization error identified in the telemetry report; and
correcting the synchronization error using the error patch.

2-3.	(Canceled) 

4.	(Previously presented) The machine-implemented method of claim 1, wherein the review report comprises at least one of an individual user performance record and an aggregate user performance record.

5.	(Original) The machine-implemented method of claim 1, wherein the telemetry report further comprises a one or more of a user identifier describing a client device, a data file description describing the local file and/or the matching file, and/or a software description describing software being used to read one or more of the local file and/or the matching file.

6.	(Original) The machine-implemented method of claim 1, wherein creating the telemetry report comprises including in the telemetry report synchronization error data describing a synchronization error as determined by the synchronization verification, and including an event time for the synchronization error.

7.	(Previously presented) The machine-implemented method of claim 1, further comprising:
after receiving the review report from the telemetry server,
presenting a user customizable timeline based on an individual user performance record in the review report.

8.	(Original) The machine-implemented method of claim 1, further comprising:


9.	(Original) The machine-implemented method of claim 1, further comprising:
receiving an assertion failure during the synchronization of the local file and the matching file,
wherein creating the telemetry report comprises describing the assertion failure.

10.	(Original) The machine-implemented method of claim 1, further comprising:
recognizing a synchronization stall during the synchronization of the local file and the matching file,
wherein creating the telemetry report comprises describing the synchronization stall.

11-18.	(Canceled) 

19.	(Currently amended) A client device, comprising:
a hardware data storage configured to store a local file and a local file metadata set for the local file, the local file metadata set including a timestamp identifying a last modification time for the local file;
a processor configured to
in a synchronization process, send the local file to a server for synchronization with a matching file;
execute a synchronization verification after synchronization of the local file and the matching file by the server by comparing a received matching file metadata set for the matching file to the local file metadata set for the local file to determine one or more of a performance and/or a correctness of the synchronization process of the local file with the matching file at the server; and
create a telemetry report describing the synchronization process after comparing the metadata for the matching file to the metadata for the local file in the synchronization verification, the telemetry report including information regarding the one 
a hardware network interface configured to receive the matching file and send the telemetry report to a telemetry server, and to receive from the telemetry server a review report based upon the telemetry report describing the synchronization, the review report comprising an error patch for correcting a synchronization error identified in the telemetry report, wherein the processor is further configured to correct the synchronization error using the error patch.

20.	(Canceled) 


Allowable Subject Matter
5.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1, 4-10, and 19 (renumbered 1-9) are allowed.
















Statement of Reasons for Allowance
6. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited by independent claims 1 and 19.  Specifically, The prior art of record does not teach or fairly suggest the combination of: "in a synchronization process, sending a local file to a server for synchronization with a matching file; receiving a matching file metadata set describing a matching characteristic of the matching file after synchronization of the local file and the matching file by the server, the matching file metadata set comprising metadata for the matching file and a timestamp identifying a last modification time for the matching file; generating a local file metadata set comprising metadata for the local file; executing a synchronization verification after synchronization of the local file and the matching file by the server by comparing the metadata for the matching file to the metadata for the local file to determine one or more of a performance and/or a correctness of the synchronization of the local file with the matching file at the server; creating a telemetry report describing the synchronization after comparing the metadata for the matching file to the metadata for the local file in the synchronization verification, the telemetry report including information regarding the one or more of the performance and/or the correctness of the synchronization as determined by the synchronization verification;  sending the telemetry report describing the synchronization to a telemetry server; receiving a review report based upon the telemetry report describing the synchronization from the telemetry server, the review report comprising an error patch for correcting a synchronization error identified in the telemetry report; and correcting the synchronization error using the error patch.” as specified by claim 1 (and similarly by claim 19). These features together with other limitations of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable.  Independent claim 19 is also allowable for similar reasons.
Dependent claims 4-10 that depend on independent claim 1, being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 


Conclusion
7.	Claims 1, 4-10, and 19 (renumbered 1-9) are allowed.
Claims 3, 11-18 and 20 have been canceled.
Claim 2 was previously canceled.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED N HUDA/           Examiner, Art Unit 2191       

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191